DETAILED ACTION
The Amendments and Remarks filed on 06/02/2022 have been received and entered.  

The Terminal Disclaimer filed on 06/02/2022 has been approved. 

Claims 1-20 as amended are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention teaches a graphical user interface of a first application that scrolls displayed digital content through a view area from a first position comprising a digital content item to a second position comprising a selectable camera function element.  The claims are allowable over the Applicant’s Amendments and Remarks filed on 06/02/2022.  The closest prior art (Rauh et al. U.S. Publication 2015/0058754) teaches all of the recited features except activating a camera and opening a camera viewfinder display for the camera within a second application different from the first application based on user selection of the camera function element.  In other words, the closest prior fails to explicitly teach a graphical user interface of a first application that scrolls displayed digital content through a view area from a first position comprising a digital content item to a second position comprising a selectable camera function element, activating and opening a second application based on user selection of the selectable camera function element, wherein opening the second application triggers the display of a preview captured by the camera (i.e., the camera viewfinder display for the camera is not displayed until the second application is opened).  Therefore, the prior art fails to explicitly teach all of the limitations of the independent claims. 

	In view of the above, the claims are allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173